Title: To James Madison from Thomas Jefferson, 6 March 1796
From: Jefferson, Thomas
To: Madison, James


Mar. 6. 96.
I wrote you Feb. 21. since which I have recd. yours of the same day. Indeed mine of that date related only to a single article in yours of Jan. 31. & Feb. 7. I do not at all wonder at the condition in which the finances of the US. are found. Ham’s object from the beginning was to throw them into forms which should be utterly undecypherable. I ever said he did not understand their condition himself, nor was able to give a clear view of the excess of our debts beyond our credits, nor whether we were diminishing or increasing the debt. My own opinion was that from the commencemt of this government to the time I ceased to attend to the subject we had been increasing our debt about a million of D. annually. If mr. Gallatin would undertake to reduce this chaos to order, present us with a clear view of our finances, & put them into a form as simple as they will admit, he will merit immortal honor. The accounts of the US. ought to be, and may be, made, as simple as those of a common farmer, and capable of being understood by common farmers.
Disapproving, as I do, of the unjustifiable largess to the daurs. of the Ct. de Grasse, I will certainly not propose to rivet it by a second example on behalf of M. de Chastellux’ son. It will only be done in the event of such a repetition of the precedent, as will give every one a right to share in the plunder. It is indeed surprizing you have not yet recieved the British treaty in form. I presume you would never recieve it were not your co-operation on it necessary. But this will oblige the formal notification of it to you. I thank you for your information respecting Lownes. There is one article still necessary to be known from mr. Howell. Lownes began with credits of 90. days from the time of the departure of the nailrod from Philadelphia (not his delivery of it to the vessel: for that makes a difference sometimes of many weeks) but he afterwards reduced it to 60. days. What would be mr. Howell’s credits? I know that credits in Virginia startle a merchant in Philadelphia; but I presume that mr. Howel could have confidence enough in me (tho’ not personally known to him) to make a trial, & govern himself afterwards according to the result, & to the punctuality with which he would recieve his remittances. I wish to know this, tho’ I am not yet decided to drop Lownes, on account of his being a good man, & I like much to be in the hands of good men. There is great pleasure in unlimited confidence. My consumption has now advanced from 3. to 4. tons a quarter. I call for a quarter’s supply at once, so that the last quarter’s supply is always paid for before the next is called for, or at the very time. The Spanish treaty will have some disagreeable features, seeds of chicanery & eternal broils, instead of peace & friendship. At a period not long before that, they had been ready to sign one giving us vastly more than we had ever contemplated; particularly in our intercourse with their W. Indies. I by no means think of declining the work we have spoken of. On the contrary, I wish with ardor to begin it, since the change of form into which I propose to put it: the first ideas had always oppressed me from a consciousness of my want both of talents & materials to execute it. But it will be impossible for a year to come; and I am not certain whether, even after the present year, I shall not be obliged to put my farms under such direction as that I should be considered as not here as to them, while I should be here as to my papers. My salutations to mrs. Madison: friendly esteem to mr. Giles, Page &c.
P.S. Have you considered all the consequences of your proposition respecting post roads? I view it as a source of boundless patronage to the executive, jobbing to members of Congress & their friends, and a bottomless abyss of public money. You will begin by only appropriating the surplus of the post-office revenues: but the other revenues will soon be called in to their aid, and it will be a scene of eternal scramble among the members who can get the most money wasted in their state, and they will always get most who are meanest. We have thought hitherto that the roads of a state could not be so well administered even by the state legislature as by the magistracy of the county, on the spot. What will it be when a member of N. H. is to mark out a road for Georgia? Does the power to establish post roads given you by congress, mean that you shall make the roads, or only select from those already made those on which there shall be a post? If the term be equivocal, (& I really do not think it so) which is the safest construction? That which permits a majority of Congress to go to cutting down mountains & bridging of rivers, or the other which if too restricted may refer it to the states for amendment, securing still due measure & proportion among us, and providing some means of information to the members of Congress tantamount to that ocular inspection which even in our county determinations the magistrate finds can not be supplied by any other evidence? The fortification of harbours was liable to great objection. But national circumstances furnished some color. In this case there is none. The roads of America are the best in the world except those of France & England. But does the state of our population, the extent of our internal commerce, the want of sea & river navigation, call for such expence on roads here, or are our means adequate to it? Think of all this and a great deal more which your good judgment will suggest, and pardon my freedom.
